DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
Status of Claims
	Claims 24, 25, 27, 30, 33-35, 38, 39, 42, 44, 48, 50, 57-59, 73, 76, 83, 84, and 87-91 and 94-101 are pending of which claims 24, 83 and 89 are in independent form. 
Claims 24, 25, 27, 30, 33-35, 38, 39, 42, 44, 48, 50, 57-59, 73, 76, 83, 84, and 87-91 and 94-101 are rejected under 35 U.S.C. 103(a).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 24, 25, 27, 30, 33-35, 38, 39, 42, 44, 48, 50, 57-59, 73, 76, 83, 84, and 87-91 and 94-101 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s Argument:


	Examiner’s Response:
Examiner respectfully disagrees; the combination of Papkoff and Graham1 clearly teaches, a notification that: partially overlays a portion of a second content item (Graham1: see Figs. 3, 5A-C, 6 and 7, partial overlay of the currently viewed content).


Applicant’s Argument:
Applicant argues, on pages 19-20 of the “Remarks”, that neither one of the prior art of record explicitly teaches “routing the mentions of the particular entity to the client application at a controlled rate that prevents more than a threshold number of the mentions from being routed to the client application within a period of time”.

	Examiner’s Response:
Examiner respectfully disagrees; the combination of Papkoff, Graham1 and Druzgalski clearly teaches, routing the mentions of the particular entity to the client application at a controlled rate that prevents more than a threshold number of the mentions from being routed to the client application within a period of time (Druzgalski: For a first agent that has evaluated a phrase /word and reached the evaluation threshold (e.g., of a second state), the trend analysis engine 228 selects another agent and determines whether the selected agent is also in the second state. If so, the engine 228 determines whether the selected agent reached threshold analyzing the same phrase /word as the first agent. If so, the first agent is deactivated back to the first state ¶ [0105]. For a second agent that has evaluated a 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 100 and 101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 24, recites “after the output of the plurality of thumbnail images and based on a new occurrence”, examiner could not find “after the output of the plurality of thumbnail images and based on a new occurrence” or a similar language anywhere in the specification. Applicant has not provided any/or correct locations in the specification disclosing or describing “new occurrence”.

Regarding claim 100, recites “wherein the updated one of the plurality of thumbnail images replaces content in the one of the plurality of thumbnail images with different content”, examiner could not find “wherein the updated one of the plurality of thumbnail images replaces content in the one of the plurality of thumbnail images with different content” or a similar language anywhere in the specification. Applicant has not provided any/or correct locations in the specification disclosing or describing “new occurrence”.

Regarding claim 101, recites “wherein the one of the plurality of audiovisual content items is a live audiovisual content item, and the method comprises continuing to update the one of the plurality of thumbnail images as the search term is detected in a transcript corresponding to the live audiovisual content item”, examiner could not find “wherein the one of the plurality of audiovisual content items is a live audiovisual content item, and the method comprises continuing to update the one of the plurality of thumbnail images as the search term is detected in a transcript corresponding to the live audiovisual content item” or a similar language anywhere in the specification. Applicant has not provided any/or correct locations in the specification disclosing or describing “new occurrence”.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 24 and 59, 73, 76, 83, 84, 87-89, 90, 91 and 94-101 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff; Leon et al. (US 20080281783 A1) [hereinafter Papkoff] in view of Graham, Jamey et al. (US 20040090462 A1) [Graham1] in view of Beermann; Andreas et al. (US 20080225167 A1) [Beermann]. 

	Regarding claims 24, 83, 89 and 94, Papkoff discloses, a method comprising: receiving, by a computing device, a search term (The time bar may include at last one graphic indicator corresponding to a time in the media file where the search term is used ¶ [0005]. Also see Fig. 12, allowing the computer device receiving search terms); 
determining, based on the search term, a plurality of audiovisual content items in which the search term is spoken (The time bar may include at last one graphic indicator corresponding to a time in the media file where the search term is used. For example, the search term may correspond to a point in a video where the term is spoken or otherwise audible. A graphical indicator may include a symbol that points to a time location in playback time where a search term is found in a media file ¶ [0070]. Also see ¶ [0105]);
causing output of a plurality of thumbnail images corresponding to  each of the plurality of audiovisual content items (see Figs. 12, 13 and 14 showing results with thumbnails. see Fig. 12, icon or thumbnails. Referring to FIGS. 13-14, the MP module 312 may also provide, generate or display a listing 
causing playback of the one of the plurality of audiovisual content items, wherein the playback begins at a playback time corresponding to the new occurrence of the search term in the one of the plurality of audiovisual content items (For example, the search term may correspond to a point in a video where the term is spoken or otherwise audible. A graphical indicator may include a symbol that points to a time location in playback time where a search term is found in a media file 0182 [0070]. Also see ¶ [0085], [0086], [0093], [0099], [0105]);
receiving, from a user device, a selection of the one of the plurality of thumbnail images (see Figs. 12, 13 and 14, wherein the thumbnails are selectable).
However, Papkoff does not explicitly facilitates updating, after the output of the plurality of thumbnail images and based on a new occurrence of the search term in one of the plurality of audiovisual content items that corresponds to one of the plurality of thumbnail images, the one of the plurality of thumbnail images.
Graham1 discloses, updating, [after the output of the plurality of thumbnail images] and based on a new occurrence of the search term in one of the plurality of audiovisual content items that corresponds to one of the plurality of thumbnail images, the one of the plurality of thumbnail images (According to an embodiment of the present invention, GUI 300 provides features that enable a user to 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Graham1's system would have allowed Papkoff  to facilitate updating, after the output of the plurality of thumbnail images and based on a new occurrence of the search term in one of the plurality of audiovisual content items that corresponds to one of the plurality of thumbnail images, the one of the plurality of thumbnail images. The motivation to combine is apparent in the Papkoff’s reference, because there is a need for techniques that allow users to skim or read a multimedia document "horizontally." Techniques that allow users to view, analyze, and navigate multimedia information stored in multimedia documents are desirable.
However neither Papkoff nor Graham1 explicitly facilitate updating, after the output of the plurality of thumbnail images.
Beermann discloses, updating, after the output of the plurality of thumbnail images (In order to increase user's acceptance, it is desirable that the thumbnails show the live television picture of the 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Beermann’s system would have allowed Papkoff and Graham1 to facilitate updating, after the output of the plurality of thumbnail images. The motivation to combine is apparent in the Papkoff and Graham1’s reference, because there is a need to update thumbnails more efficiently.

	
Regarding claims 45-47, (canceled).

Regarding claim 59, the combination of Papkoff, Graham1 and Beermann discloses, determining entities corresponding to the search term; and determining how often an entity of the entities appears across a plurality of conversations captured from a plurality of data source (Papkoff: Still referring to FIG. 12, the time bar 336 may depict a playback time or length of a particular media file. The time bar 336 may include at least one graphic indicator 318, such as a symbol, hash mark, or any other indicator used to identify a search term occurrence on the time bar 336. The graphic indicator 318 may indicate an instance within the playback time, which can be associated with at least one search term found within the associated media record file ¶ [0093], [0099], [0100]).

Regarding claim 60-72, (Canceled). 

Regarding claims 73 and 88, the combination of Papkoff, Graham1 and Beermann discloses, wherein each of the plurality of thumbnail images further comprises a time elapsed since the search term was mentioned in the audiovisual content item that corresponds to the thumbnail image (Papkoff: see Figs. 12, 13 and 14 showing results with thumbnails. The search term may correspond to a point in a video where the term is spoken or otherwise audible. A graphical indicator may include a symbol that points to a time location in playback time where a search term is found in a media file. As discussed in more detail below, selecting, clicking on, or otherwise interacting with the graphic indicator may cause the media file to jump to the corresponding time in the media record file and, optionally, play the media from that time ¶ [0070]).

Regarding claims 76 and 87, the combination of Papkoff, Graham1 and Beermann discloses, wherein the plurality of audiovisual content items comprise a plurality of video programs (Papkoff: The search term may correspond to a point in a video where the term is spoken or otherwise audible. A graphical indicator may include a symbol that points to a time location in playback time where a search term is found in a media file. As discussed in more detail below, selecting, clicking on, or otherwise interacting with the graphic indicator may cause the media file to jump to the corresponding time in the media record file and, optionally, play the media from that time ¶ [0070], [0090], [0097]).

Regarding claims 81 and 82, (Canceled). 

Regarding claim 84, the combination of Papkoff, Graham1 and Beermann discloses, generating a notification corresponding to the topic; and outputting, based on a mention of the topic in another one of the plurality of content items, a notification that comprises an option to view the another one of the plurality of content items, wherein a selection of the option causes output of the another one of the plurality of content items (Papkoff: see Fig. 12 and also Figs. 8 and 9).

Regarding claims 85 and 86, (Canceled).

Regarding claims 90, the combination of Papkoff, Graham1 and Beermann discloses, wherein the notification comprises an option to output the one of the plurality of audiovisual content items (Papkoff: The popup window may include text and/or related images describing features of the community 24 ¶ [0041], [0046], [0047]).

Regarding claim 91, the combination of Papkoff, Graham1 and Beermann discloses, wherein the notification comprises an option to record the one of the plurality of audiovisual content items (Papkoff: Referring to FIGS. 10-11, once the synthesizing module 304 can access both a media and an associated text file, it may record a time mark 314 for a block of characters 316 in the text file or transcript. A time mark 314 may correspond to a time stamp or any other indicator that matches up a search term to a graphical indicator on a time bar associated with a media record file ¶ [0085], [0086]. Also see Figs. 11 and 12; Element 336 showing the time bar and indicators where the word has appeared).

Regarding claim 92, (Canceled).

Regarding claim 93, the combination of Papkoff, Graham1 and Beermann discloses, wherein the second audiovisual content item is different from the plurality of thumbnail images (Papkoff: see Figs. 12, 13 and 14 showing results with thumbnails. see Fig. 12, icon or thumbnails. Referring to FIGS. 13-14, 

Regarding claim 95, the combination of Papkoff, Graham1 and Beermann discloses, periodically updating at least one of the one or more thumbnail images (Graham1: Sub-lens 316 is then updated to emphasize a portion of thumbnails 312 in second viewing area 304 between pixel locations determined in step 1906 (step 1908). As part of step 1908, the position of thumbnail viewing area lens 314 may also be updated if pixels positions TNSub.sub.start or TNSub.sub.end lie beyond the boundaries of thumbnail viewing area lens 314 when panel viewing area lens 322 was in the first position. For example, if a user uses panel viewing area lens 322 to scroll third viewing area 306 beyond the PanelHeight, then the position of thumbnail viewing area lens 314 is updated accordingly ¶ [0228]. Also see ¶ [0031], [0074], [0075]).

Regarding claim 96, the combination of Papkoff, Graham1 and Beermann discloses, updating, based on the occurrence of the search term in the one of the plurality of audiovisual content items, one of the plurality of thumbnail images corresponding to the one of the plurality of audiovisual content items (Graham1: For example, according to an embodiment of the present invention, all 

Regarding claim 97, the combination of Papkoff, Graham1 and Beermann discloses, updating, based on the occurrence of the search term in the one of the plurality of audiovisual content items, one of the plurality of thumbnail images corresponding to the one of the plurality of audiovisual content items, wherein the updated one of the plurality of thumbnail images comprises: a time of the occurrence of the search term, and a sentence that includes the search term (Graham1: For example, according to an embodiment of the present invention, all occurrences of the query words are highlighted in thumbnail image 312-1, in panel 324-1, and in sub viewing area 340-2. In alternative embodiments of the present invention, occurrences of the one or more query words may also be highlighted in the other thumbnail images displayed in second viewing area 304, panels displayed in third viewing area 306, and sub viewing areas displayed in fourth viewing area 308 ¶ [0106], [0110] and [0170].  Sub-lens 316 is then updated to emphasize a portion of thumbnails 312 in second viewing area 304 between pixel locations determined in step 1906 (step 1908). As part of step 1908, the position of 

Regarding claims 98, the combination of Papkoff, Graham1 and Beermann discloses, wherein: the outputted notification comprises an option to view the one of the plurality of audiovisual content items, and the method further comprises: causing, based on a selection of the option, replacement of output of the second audiovisual content item with output of the one of the plurality of audiovisual content items (Papkoff: The popup window may include text and/or related images describing features of the community 24 ¶ [0041], [0046], [0047]).

Regarding claims 99, the combination of Papkoff, Graham1 and Beermann discloses, wherein the updated one of the plurality of thumbnail images comprises: a time of the new occurrence of the search term, and a sentence that includes the search term (Papkoff: Once a search term is found in a specific media file, the search engine 302 may locate a nearest time mark that occurs prior to the search term and generates a graphic indicator on the time bar to correspond to this time mark ¶ [0081]. Also see ¶ [0083], [0086], [0099]).

Regarding claims 100, the combination of Papkoff, Graham1 and Beermann discloses, wherein the updated one of the plurality of thumbnail images replaces content in the one of the plurality of thumbnail images with different content (Graham1: updating thumbnails ¶ [0031], [0074]-[0076], [0111], [0211]-[0214], [0228], [0234]).

Regarding claims 101, the combination of Papkoff, Graham1 and Beermann discloses, wherein the one of the plurality of audiovisual content items is a live audiovisual content item, and the method comprises continuing to update the one of the plurality of thumbnail images as the search term is detected in a transcript corresponding to the live audiovisual content item (Graham1: updating thumbnails ¶ [0031], [0074]-[0076], [0111], [0211]-[0214], [0228], [0234]).



Claims 25 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Graham1 in view of Gallagher; Daniel Gerard et al. (US 20090063134 A1) [hereinafter Gallagher].

Regarding claim 25, the combination of Papkoff, Graham1 and Beermann teaches all the limitations of claim 24.
However neither one of Papkoff, Graham1 or Beermann explicitly facilitates a method/system wherein determining entities corresponding to the search term determining co-occurrences of the entities within the data; recording the co-occurrences of the entities in an entity network graph that tracks relationships between the co-occurrences of the entities; and updating the entity network graph in real-time.
Gallagher discloses, wherein the entity network graph is updated in real-time (The methods of the present invention may be embodied in a client-server system where the client may indicate the textual corpus and initial keyword. A web-based application enables near real-time interactive node 
determining entities corresponding to the search term determining co-occurrences of the entities within the data; recording the co-occurrences of the entities in an entity network graph that tracks relationships between the co-occurrences of the entities (Two keywords that appear within a text unit, i.e., a sentence or a paragraph, may be treated as being paired together in the media under analysis. In the above chart, the second phase of the process indicates the frequency of each of the keywords is paired together in the exemplary media coverage per each media unit. A keyword matrix in this exemplary embodiment is an undirected network that represents the co-occurrence frequency of any two keywords in a given text unit. A paragraph may be defined, for example, as text between two line breaks and a sentence may be defined as the unit between two periods, i.e., between two full stops. The co-occurrence frequency of the two keywords at a paragraph level or at a sentence level is the number of paragraphs or sentences that include both keywords. Therefore, this frequency assigns the value of links between each pair of keyword nodes that may be represented in a subsequent phase such as a nodal network graph of a narrative network. If two keywords never appear in any sentence or paragraph together, there is no entry (other than a placeholder entry of zero) in the cells of Table 2 representing a link between the keywords, and there would not be an arc or link between representations of these keywords as expressed in a graphical network for visualization of the outcome to user ¶ [0037], [0040]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Gallagher’s system would have allowed Papkoff, Graham1 and Beermann to facilitate a method/system determining entities corresponding to the search term determining co-occurrences of the entities within the data; recording the co-occurrences of the entities in an entity network graph that tracks relationships between the co-

Regarding claim 50, the combination of Papkoff, Graham1, Beermann and Gallagher discloses, storing, in a database, a frequency count of how often the entities co-occur (Gallagher: FIG. 7A shows an exemplary un-weighted adjacency matrix 700, or un-weighted narrative matrix, where the main diagonal cells 710-713 store the frequency of occurrence of words and the off-diagonal cells, of each row, store the paired frequency of co-occurrence of the word of the row, e.g., W1, and the word of the column, e.g., W2, of the within sentence type, i.e., SF(1,2) and the within paragraph type, i.e., PF(1,2). FIG. 7B shows a very simple example of a media set 1 (see FIG. 1) of the textual corpus applying an exemplary method of the present invention and the recorded frequencies thereof ¶ [0041]); and constructing the entity network graph based on the frequency count of how often the entities co-occur (Gallagher: The co-occurrence frequency of the two keywords at a paragraph level or at a sentence level is the number of paragraphs or sentences that include both keywords. Therefore, this frequency assigns the value of links between each pair of keyword nodes that may be represented in a subsequent phase such as a nodal network graph of a narrative network. If two keywords never appear in any sentence or paragraph together, there is no entry (other than a placeholder entry of zero) in the cells of Table 2 representing a link between the keywords, and there would not be an arc or link 

Regarding claim 26, (Canceled).

Regarding claims 51-56, (canceled).

Regarding claim 28, (canceled).

Regarding claim 31, (canceled).

Regarding claim 32, (canceled).

Regarding claims 36 and 37, (Canceled).

Claims 27, 33-35, 42, 44 and 57 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Graham1 in view of Druzgalski; Adrian et al. (US 20100100537 A1) [hereinafter Druzgalski].

Regarding claim 27, the combination of Papkoff , Graham1 and Beermann teaches all the limitations of claim 25.
However neither one of Papkoff, Graham1 or Beermann explicitly facilitates determining entities corresponding to the search term; and determining trending results across a plurality of channels or in a particular geographic region based on how frequently each entity of the entities occurs in the data; 
Druzgalski discloses, determining entities corresponding to the search term (see Fig. 4);
determining trending results across a plurality of channels or in a particular geographic region based on how frequently each entity of the entities occurs in the data; filtering the trending results according to preferences of a client application; and outputting the filtered trending results to the client application (Druzgalski: FIG. 1 illustrates a block diagram of client devices coupled to one another and a host server capable of aggregating web feeds relevant to a geographical locale from multiple sources and identifying trends in the web feeds ¶ [0004], [0005]. The trending engine 214 uses multiple trending analysis agents each configured to analyze a candidate phrase using a different trending parameter to facilitate in making a determination as to whether the candidate phrase corresponds to a topic that is popular among feeds in locally or globally ¶ [0078]. Also see ¶ [0043], [0045],  [0088], [0095]-[0097], [0122]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Druzgalski’s system would have allowed Papkoff , Graham1 and Beermann to facilitate determining entities corresponding to the search term; and determining trending results across a plurality of channels or in a particular geographic region based on how frequently each entity of the entities occurs in the data; filtering the trending results according to preferences of a client application; and outputting the filtered trending results to the client application. The motivation to combine is apparent in the Papkoff , Graham1 and Beermann’s reference, because it prevents the user to be overwhelmed with feeds and updates, many of which the user may not be interested in.

Regarding claim 33, the combination of Papkoff, Graham1, Beermann and Druzgalski discloses, further comprising: determining entities corresponding to the search term by filtering false positive entity results based on how often the entities occur in the data (Druzgalski: down-weighting allows negative feedback looping to mitigate an effect of false positives; ¶ [0106] and figure 5).

Regarding claim 34, the combination of Papkoff, Graham1, Beermann and Druzgalski discloses, determining entities corresponding to the search term by: extracting individual words from the data (Papkoff: The search query may include one or more terms or keywords used by the embodiment to conduct a search and thereby retrieve search results related to or based on the user-inputted terms or keywords ¶ [0088]. Also see ¶ [0058] and [0107]); determining that a plurality of different words of the individual words relate to a same entity; and normalizing a plurality of entities respectively associated with the plurality of different words to comprise a common representation of the same entity (Druzgalski: aggregator engines can generate normalized web feeds that have a consistent data structure specified by mapping information; ¶ [55, 62]).

Regarding claim 35, the combination of Papkoff, Graham1, Beermann and Druzgalski discloses, determining entities corresponding to the search term by extracting individual words from the data; determining that a plurality of different words of the individual words relate to a same entity based on aliases of the same entity received from dictionaries; and categorizing each entity of the entities as a person, place, or thing (Druzgalski: aggregator engines can generate normalized web feeds that have a consistent data structure specified by mapping information; ¶ [55, 62]. the data structure can include a field to specify a topic identifier to specify a category; see paragraph 57 and figure 2B).

Regarding claim 42, the combination of Papkoff, Graham1, Beermann and Druzgalski discloses, recognizing an advertisement in the data; and storing information regarding the advertisement in a database (Druzgalski: an image filter can be applied using dimensions of images to determine presence of advertisements or icons in the Images; ¶ 68);
recognizing an advertisement comprises: tracking how often a certain sentence occurs over a period of time within the data; and based on  determining that the certain sentence occurs more than a threshold number of times in over the period of time within the data, determining that the certain sentence is part of the advertisement (Druzgalski: an image filter can be applied using dimensions of images to determine presence of advertisements or icons in the Images; ¶ 68);
causing, based on identifying advertisement content in the database, a user device to output a subset of the data (Druzgalski: An ad server 110 may also be coupled to the network 106. The host server 100 can communicate with the ad server 110 to publish promotional content through the host user interface on which the aggregated news feeds are published. The host server 100 can place advertisements based on the content of the published news feeds and/or publish advertisements from partnerships with advertisers. For example, the host server 100 may publish certain ads as sponsored content for partnered advertisers ¶ [0044], [0068]).

Regarding claim 43, (Canceled). 

Regarding claim 44, the combination of Papkoff, Graham1, Beermann and Druzgalski discloses, recognizing an advertisement in the data; and filtering the advertisement from being outputted in the plurality of audiovisual content items in which the search term is spoken (Druzgalski: An additional image filtering process can be performed by the aggregator engine 204 as well. For example, the extracted images can be further filtered for ads, junk icons, banner ads, etc. The image filter can be 

Regarding claim 57, the combination of Papkoff, Graham1, Beermann and Druzgalski discloses, determining entities corresponding to the search term; receiving, from a client application, a query for the particular entity; determining mentions of the particular entity in the captured data from the data source; and routing the mentions of the particular entity to the client application at a controlled rate that prevents more than a threshold number of the mentions from being routed to the client application within a period of time (Druzgalski: For a first agent that has evaluated a phrase /word and reached the evaluation threshold (e.g., of a second state), the trend analysis engine 228 selects another agent and determines whether the selected agent is also in the second state. If so, the engine 228 determines whether the selected agent reached threshold analyzing the same phrase /word as the first agent. If so, the first agent is deactivated back to the first state ¶ [0105]. For a second agent that has evaluated a phrase /word and remains in the first state (e.g., has not reached evaluation threshold), the analysis engine 228 selects another agent which is configured to use the same trending parameter for analysis as the second agent. The analysis engine 228 can detect whether the selected agent has reached evaluation threshold and if so, the engine 228 changes the state of the second agent to an activated state (e.g., second state). Furthermore, the analysis engine 228 can detect the candidate phrase /word (e.g., or "hypothesis") which the selected trend analysis agent reached evaluation threshold with and such word/phrase is also assigned to the second agent such that the second agent is now in active same with the same phrase /word ¶ [0107], [0108] and [0110]).


Claim 30 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Graham1 in view of Chim; Nicholas et al. (US 20070043761 A1) [hereinafter Chim].

Regarding claim 30, the combination of Papkoff, Graham1 and Beermann discloses, determining entities corresponding to the search term by: extracting individual words from the data; determining word types of the individual words (Papkoff: The search query may include one or more terms or keywords used by the embodiment to conduct a search and thereby retrieve search results related to or based on the user-inputted terms or keywords ¶ [0088]. Also see ¶ [0058] and [0107]); 
However neither one of Papkoff, Graham1 and Beermann explicitly facilitates determining word types of the individual words 
Chim discloses, identifying patterns of the word types of the individual words from the captured data (Chim: stop words include prepositions, adverbs and most verbs and certain words/phrases are used m many parts of speech ¶ [0067]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Chim’s system would have allowed Papkoff, Graham1 and Beermann to facilitate identifying patterns of the word types of the individual words from the captured data. The motivation to combine is apparent in the Papkoff, Graham1 and Beermann’s reference, because there is therefore a need for systems and methods that can identify content of interest.

Regarding claim 38, the combination of Papkoff, Graham1, Beermann and Chim discloses, determining entities corresponding to the search term; and assigning a time-code, a channel source, and a topic to each of the entities (Chim: A table illustrates relationships between phrases, time counts, and topics; see paragraphs 53-56 and figure 5).


Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Graham1 in view of in view of Druzgalski in view of Chim; Nicholas et al. (US 20070043761 A1) [hereinafter Chim].

Regarding claim 39, the combination of Papkoff, Graham1, Beermann and Druzgalski discloses,  determining entities corresponding to the search term; and determining trending results based on how frequently each entity of the entities occurs in the data (Papkoff: see ¶ [0093], [0099] and [0100]);
and storing the trending results in separate category groups, wherein the separate category groups comprise region, topic, and source (Druzgalski: The trending engine 214 uses multiple trending analysis agents each configured to analyze a candidate phrase using a different trending parameter to facilitate in making a determination as to whether the candidate phrase corresponds to a topic that is popular among feeds in locally or globally ¶ [0078]. Also see ¶ [0088], [0095]-[0097])
However neither on of Papkoff, Graham1, Beermann or Druzgalski explicitly facilitates by comparing a percentage change of a plurality of phrases mentioned in the captured data against historic frequency metrics for each of the plurality phrases.
Chim, by percentage change of a plurality of phrases mentioned in the captured data against historic frequency metrics for each of the plurality phrases (Chim: the statistical engine can output the ranked list of phrases using various scoring or ranking methods, and the table illustrates the relationships between phrases, time counts, and topics; see paragraphs 33, 54 and figure 5).


Regarding claims 40 and 41, (Canceled).


Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Graham1 in view of Chim; Nicholas et al. (US 20070043761 A1) [hereinafter Chim].

Regarding claim 58, the combination of Papkoff, Graham1 and Beermann teaches all the limitations of claim 24.
However neither one of Papkoff, Graham1 or Beermann explicitly facilitate, receiving a search query for a particular entity; determining one or more terms related to the particular entity that are not in the search query; adding the one or more terms, to the search query; and receiving search results based on the search query and the added one or more terms related to the particular entity.
Chim discloses, receiving a search query for a particular entity; determining one or more terms related to the particular entity that are not in the search query; adding the one or more terms, to the search query; and receiving search results based on the search query and the added one or more terms related to the particular entity (Chim: The system includes a global dictionary and an edition-
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Chim’s system would have allowed Papkoff, Graham1 and Beermann to facilitate receiving a search query for a particular entity; determining one or more terms related to the particular entity that are not in the search query; adding the one or more terms, to the search query; and receiving search results based on the search query and the added one or more terms related to the particular entity. The motivation to combine is apparent in the Papkoff, Graham1 and Beermann’s reference, because there is therefore a need for systems and methods that can identify content of interest.

Regarding claim 64, (canceled).


Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papkoff in view of Graham1 in view of Hirshberg; Peter et al. (US 20080147487 A1) [Hirshberg].

Regarding claim 48, the combination of Papkoff, Graham1 and Beermann teaches all the limitations of claim 24.
However neither one of Papkoff, Graham1 or Beermann explicitly facilitate determining entities corresponding to the search term; and determining, based on a dictionary representation of the entity, and based on a topic context, an ontology of an entity of the entities. 
determining entities corresponding to the search term; and determining, based on a dictionary representation of the entity, and based on a topic context (According to a specific embodiment, content may be classified based on links to an established topic directory or ontology, e.g., by looking at each piece of content and identifying outbound links and unusual phrases. An outbound link is then checked against an ontology (e.g., DMOZ (see http://dmoz.org/) or any other suitable ontology) and based on the link pattern, the content is automatically tagged as inside of that particular category. Then, a relevance weight may be assigned to the document with reference to the author's relative authority inside of that category (see below) as well as inbound links to that document inside of that category. This weight may further incorporate self-categorization, (e.g. "tags") of blogs and posts ¶ [0088]), an ontology of an entity of the entities (According to a specific embodiment, content may be classified based on links to an established topic directory or ontology, e.g., by looking at each piece of content and identifying outbound links and unusual phrases. An outbound link is then checked against an ontology (e.g., DMOZ (see http://dmoz.org/) or any other suitable ontology) and based on the link pattern, the content is automatically tagged as inside of that particular category ¶ [0088]. Also see ¶ [0111]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Hirshberg’s system would have allowed Papkoff, Graham1 and Beermann to facilitate a system determining an ontology of an entity of the entities based on a dictionary representation of the entity. The motivation to combine is apparent in the Papkoff, Graham1 and Beermann’s reference, because there is need for better targeting the advertisements. 

Regarding claim 49, (Canceled).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





2/11/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154